Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/680,710, which was filed 11/12/19. Claims 1-20 are pending in the application and have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dynamic text reader for pre-processing a text document for an emotion and speaker.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Squibbs et al. (2002/0193996) in view of Nukaga et al. (6,477,495).

Consider claim 1, Squibbs discloses a computer-implemented method for dynamic text reading, comprising: performing a pre-processing for a text document (embedding tags in a text message, [0032]), by: determining the text document comprises an emotional statement based on an indicator of an emotion associated with the emotional statement (a smilie in the text string, which is an emotion tag, [0058], Fig. 5 [0056]); identifying a speaker of the emotional statement (a specific voice type, [0044]); and generating a role-to-voice map that associates the speaker with a digital representation of a voice for the speaker (mapping tables are presented to the user that map each assigned tag parameter value to presentation-feature value or item, such as the voice to be used, [0044]); and generating, based on the pre-processing, the voice for the speaker reading aloud a text of the text document using the digital representation of the voice with a mood that conveys the emotion (generating audio output via a loudspeaker, [0068], utilizing emotion and speaker tags, [0069-0070]). 
Squibbs does not specifically mention tonal modulation.
Nukaga discloses tonal modulation (prosodic parameters include tone modulation, Col 3 lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs by using tonal modulation in order to synthesize an improved speech having a more natural characteristic, as suggested by Nukaga (Col 2 lines 7-16).


Squibbs does not specifically mention tonal modulation.
Nukaga discloses tonal modulation (prosodic parameters include tone modulation, Col 3 lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs by using tonal modulation for reasons similar to those for claim 1.




Squibbs does not specifically mention tonal modulation.
Nukaga discloses tonal modulation (prosodic parameters include tone modulation, Col 3 lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs by using tonal modulation for reasons similar to those for claim 1.

Consider claim 2, Squibbs discloses generating a pre-processed document comprising: the text of the text document (text message, [0032]; an emotional indicator associating the emotional statement and the emotion (text message with embedded emotion tags and smilies, [0032], [0055]); and a speaker indicator associating the speaker with the emotional statement (text message with embedded speaker tags, [0032].

Consider claim 3, Squibbs discloses the indicator of the emotion comprises an emoji (smilies, [0058], Fig 3 “Graphic” column). 

Consider claim 4, Squibbs discloses determining the emotion based on the emoji (“happy”, “sad”, “cross”, “shocked”, Fig 3, [0055]). 

Consider claim 7, Squibbs discloses retrieving the digital representation of the voice from a voice database (the audio data corresponding to each available presentation feature item is stored in databases of the local audio services node 15, [0042]). 

Consider claim 8, Squibbs discloses determining the mood based on an emotion database (mapping tables contain voice mood, [0058]). 
Squibbs does not specifically mention tonal modulation.
Nukaga discloses tonal modulation (prosodic parameters include tone modulation, Col 3 lines 2-4).


Consider claim 10, Squibbs discloses generating a pre-processed document comprising: the text of the text document (text message, [0032]; an emotional indicator associating the emotional statement and the emotion (text message with embedded emotion tags and smilies, [0032], [0055]); and a speaker indicator associating the speaker with the emotional statement (text message with embedded speaker tags, [0032].

Consider claim 11, Squibbs discloses determining the emotion based on the emoji (smilies, [0058], Fig 3 “Graphic” column).  
Consider claim 14, Squibbs discloses retrieving the digital representation of the voice from a voice database (the audio data corresponding to each available presentation feature item is stored in databases of the local audio services node 15, [0042]). 

Consider claim 15, Squibbs discloses determining the mood based on an emotion database (mapping tables contain voice mood, [0058]). 
Squibbs does not specifically mention tonal modulation.
Nukaga discloses tonal modulation (prosodic parameters include tone modulation, Col 3 lines 2-4).

Consider claim 17, Squibbs discloses determining the emotion based on the emoji (smilies, [0058], Fig 3 “Graphic” column).  
Consider claim 20, Squibbs discloses retrieving the digital representation of the voice from a voice database (the audio data corresponding to each available presentation feature item is stored in databases of the local audio services node 15, [0042]). 


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Squibbs et al. (2002/0193996) in view of Nukaga et al. (6,477,495), in further view of Tischer (2004/0111271).

Consider claim 5, Squibbs discloses an emoji (smilies, [0058], Fig 3 “Graphic” column).
Squibbs and Nukaga do not specifically mention retrieving an audio file associated with a Unicode value for the emoji; and generating a sound using the audio file.
Tischer discloses retrieving an audio file associated with a Unicode value (files can be stored in the Unicode standard, [0048]); and generating a sound using the audio file (producing a spoken text in the selected voice using the voice file, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs and Nukaga by retrieving an audio file 

Consider claim 12, Squibbs discloses an emoji (smilies, [0058], Fig 3 “Graphic” column).
Squibbs and Nukaga do not specifically mention retrieving an audio file associated with a Unicode value for the emoji; and generating a sound using the audio file.
Tischer discloses retrieving an audio file associated with a Unicode value (files can be stored in the Unicode standard, [0048]); and generating a sound using the audio file (producing a spoken text in the selected voice using the voice file, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs and Nukaga by retrieving an audio file associated with a Unicode value and generating a sound using the audio file for reasons similar to those for claim 5.

Consider claim 18, Squibbs discloses an emoji (smilies, [0058], Fig 3 “Graphic” column).
Squibbs and Nukaga do not specifically mention retrieving an audio file associated with a Unicode value for the emoji; and generating a sound using the audio file.
Tischer discloses retrieving an audio file associated with a Unicode value (files can be stored in the Unicode standard, [0048]); and generating a sound using the audio file (producing a spoken text in the selected voice using the voice file, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs and Nukaga by retrieving an audio file associated with a Unicode value and generating a sound using the audio file for reasons similar to those for claim 5.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Squibbs et al. (2002/0193996) in view of Nukaga et al. (6,477,495), in further view of Luther (5,555,343).


Consider claim 6, Squibbs and Nukaga do not specifically mention the indicator of the emotion comprises a visual text emphasis.
Luther discloses a visual text emphasis (text in bold is synthesized with increased emphasis, such as loud volume, Col 6-7 lines 66-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs and Nukaga such that the indicator of the emotion comprises a visual text emphasis in order to increase adaptability to the incoming text stream, as suggested by Luther (Col 1 lines 43-45).

Consider claim 13, Squibbs and Nukaga do not specifically mention the indicator of the emotion comprises a visual text emphasis.
Luther discloses a visual text emphasis (text in bold is synthesized with increased emphasis, such as loud volume, Col 6-7 lines 66-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs and Nukaga such that the indicator of the emotion comprises a visual text emphasis for reasons similar to those for claim 6. 

Consider claim 19, Squibbs and Nukaga do not specifically mention the indicator of the emotion comprises a visual text emphasis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Squibbs and Nukaga such that the indicator of the emotion comprises a visual text emphasis for reasons similar to those for claim 6. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070118378 A1 Skuratovsky discloses dynamically changing voice attributes during speech synthesis based on parameter differentiation for dialog contexts
US 10088976 B2 Kurzweil discloses multiple voice document narration
US 20030028380 A1 Freeland discloses generating audio messages in well-known character’s voices
US 20040059577 A1 Pickering discloses preparing a document to be read by a text-to speech reader
US 20170263248 A1 Gruber discloses dictation that allows editing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                                       05/14/21